1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MARK DANIEL BLAKESLEY,                            )   Case No.: 1:18-cv-00682-AWI-SAB (PC)
                                                       )
12                  Plaintiff,                         )
                                                       )   ORDER DENYING PLAINTIFF’S REQUEST
13          v.                                         )   TO STOP DEDUCTION OF THE FILING FEE
                                                           FROM HIS PRISONER TRUST ACCOUNT
14                                                     )
     EDMUND G. BROWN, JR.,
                                                       )   [ECF No. 11]
15                  Defendants.                        )
                                                       )
16                                                     )

17          On July 9, 2018, the instant civil rights action filed pursuant to 42 U.S.C. § 1983, was

18   dismissed, and judgment was entered. (ECF Nos. 9, 10.)

19          On November 9, 2018, Plaintiff filed a motion requesting to stop the deduction of the filing fee

20   from his prisoner trust account. Plaintiff’s request must be denied.

21          Plaintiff filed the instant action on May 18, 2018, along with a request to proceed in forma

22   pauperis. (ECF Nos. 1, 2.)

23          A filing fee is owned upon initiation of an action. The obligation to pay the filing fee is not

24   predicated upon the guarantee of some particular outcome and does not cease upon the termination of

25   an action. Plaintiff filed this action thereby triggering the obligation to pay a filing fee. As stated in

26   the Court’s May 21, 2018, order granting Plaintiff’s application to proceed in forma pauperis,
27   “Plaintiff is obligated to make monthly payments in the amount of twenty percent of the proceeding

28   month’s income credited to plaintiff’s trust account. The California Department of Corrections is

                                                           1
1    required to send to the Clerk of the Court payments from plaintiff’s account each time the amount in

2    the account exceeds $10.00, until the statutory filing fee is pay in full. 28 U.S.C. § 1915(b)(2).” (ECF

3    No. 5, at 1:20-23.) Contrary to Plaintiff’s contention, the deduction of funds for payment of the filing

4    fees only occurs when there is an excess of $10.00 in his trust account. Accordingly, Plaintiff’s

5    request to stop the deduction of the filing fees from his prisoner trust account is denied.

6
7    IT IS SO ORDERED.

8    Dated:    November 13, 2018
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
